Exhibit 10.20

CELL THERAPEUTICS, INC.

REVISED DIRECTOR COMPENSATION POLICY

Approved August 24, 2009

Directors of Cell Therapeutics, Inc., a Washington corporation (the “Company”),
who are not employed by the Company or one of its subsidiaries (“non-employee
directors”) shall be entitled to the compensation set forth below for their
service as a member of the Board of Directors (the “Board”) of the Company. This
policy supersedes all prior policies or provisions of any equity plans
concerning compensation of the Company’s non-employee directors.

Cash Compensation*

Annual Retainer for Board Service

Each non-employee director shall be entitled to an annual cash retainer while
serving on the Board in the amount of $40,000 (the “Annual Retainer”). The
Company shall pay the Annual Retainer on a semi-annual basis, with half of the
Annual Retainer to be paid on each of the first business day of January and the
first business day of July.

Annual Retainer for Chairman of the Board Service

A non-employee director who serves as the Chair of the Board shall be entitled
to an annual cash retainer while serving in that position in the amount of
$75,000 (the “Chair of the Board Retainer”). The Company shall pay the Chair of
the Board Retainer on a semi-annual basis, with half of the Chair of the Board
Retainer to be paid on each of the first business day of January and the first
business day of July.

Board Committee Chair Retainer

A non-employee director who serves as the Chair of the Audit Committee, the
Compensation Committee or the Nominating and Corporate Governance Committee
shall be entitled to an annual cash retainer while serving in that position in
the amount of $12,500 (the “Chair Retainer”). The Company shall pay the Chair
Retainer on a semi-annual basis, with half of the Chair Retainer to be paid on
each of the first business day of January and the first business day of July.

Board Meeting Attendance Fee

A non-employee director who attends a Board meeting, whether in person or
telephonic and regardless of length, will be entitled to a fee in the amount of
$2,750 (“Board Meeting Fee”) for each such meeting. The Company shall pay the
Board Meeting Fee in cash on a quarterly basis in arrears, with payment for a
particular quarter to be made no later than ten business days following the end
of that quarter.

Board Committee Meeting Attendance Fee

A non-employee director who attends a Board committee meeting, whether in person
or telephonic and regardless of length or whether a meeting is scheduled on the
same day as a Board meeting, will be entitled to a fee in the amount of $1,250
(“Committee Meeting Fee”) for each such meeting. The Company shall pay the
Committee Meeting Fee in cash on a quarterly basis in arrears, with payment for
a particular quarter to be made no later than ten business days following the
end of that quarter.

 

* The cash compensation levels for non-employee directors reflected in this
policy are effective as of July 1, 2009. Additional amounts due for the current
period as a result of increases in cash compensation levels (relative to the
version of this policy as previously in effect) will be paid within 10 business
days following August 24, 2009.



--------------------------------------------------------------------------------

Equity Compensation

Initial Equity Award for New Directors

For each new non-employee director appointed or elected after August 24, 2009,
on the date the new non-employee director becomes a member of the Board, the new
non-employee director shall automatically be granted a restricted stock award of
108,000 shares of Company common stock and an option to purchase 36,000 shares
of Company common stock (each, an “Initial Award”). The stock option will have a
per share exercise price equal to the closing price of a share of Company common
stock on the date of grant of the award. Each Initial Award is subject to
vesting over a period of three years in substantially equal annual installments
commencing on the date of grant, subject to the non-employee director’s
continued service to the Company through the applicable vesting date. An
employee director who ceases to be an employee, but who remains a director, will
not receive an Initial Award.

Annual Equity Award for Continuing Board Members

On the date of each annual meeting of the Company’s stockholders, commencing
with the 2009 Annual Meeting, each continuing non-employee director shall
automatically be granted a restricted stock award of 20,000 shares of Company
common stock and an option to purchase 30,000 shares of Company common stock
(each, an “Annual Award”). The stock option will have a per share exercise price
equal to the closing price of a share of Company common stock on the date of
grant of the award. Each Annual Award for continuing non-employee directors
shall vest in full on the earlier of (i) the one year anniversary of the date of
grant and (ii) the date immediately preceding the date of the Annual Meeting of
the Company’s stockholders for the year following the year of grant for the
award, subject to the non-employee director’s continued service to the Company
through the vesting date.

Provisions Applicable to All Non-Employee Director Equity Compensation Grants

Each grant shall be subject to the terms and conditions of the Company’s 2007
Equity Incentive Plan (the “2007 Plan”), or any successor equity compensation
plan approved by the Company’s stockholders and in effect at the time of grant,
and the terms of the Company’s form of non-employee director restricted stock
agreement or option agreement, as applicable, in effect on the date of grant of
the award.

Non-employee director option grants and restricted stock awards, to the extent
then outstanding and unvested, shall become fully vested in the event of a
Change in Control (as such term is defined in the 2007 Plan) that occurs while
such non-employee director is a member of the Board.

Expense Reimbursement

All non-employee directors shall be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business. The Company shall
also reimburse directors for attendance at director continuing education
programs that are relevant to their service on the Board and which attendance is
pre-approved by the Chair of the Nominating and Corporate Governance Committee
or Chair of the Board. The Company shall make reimbursement to a non-employee
director within a reasonable amount of time following submission by the
non-employee director of reasonable written substantiation for the expenses.